Citation Nr: 0824808	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-28 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his daughter




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to April 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In March 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

As an initial matter, the Board notes that the issues on 
appeal have been variously characterized throughout the 
history of the claims file as: an eye condition; functional 
amurosis, right eye, and absence acquired, left eye, with 
palpebral conjunctivitis; a bilateral eye condition; a right 
eye disability and acquired absence of the left eye with 
palpebral conjunctivitis; and a right eye disorder and left 
eye disorder.  Although the issues were initially adjudicated 
as a single bilateral disability, the right and left eye 
disorders were later adjudicated as separate disabilities.  
In the interest of clarity and in order to address the 
veteran's claim comprehensively, the Board has characterized 
the veteran's disabilities separately as a right eye disorder 
and a left eye disorder.  

The Board also notes that in a September 1997 rating 
decision, the RO denied the veteran's petition to reopen his 
claims for service connection for a right eye disorder and a 
left eye disorder.  The veteran was provided notice of the 
decision in the same month but did not appeal.  Therefore, 
this decision is final.  In the July 2005 rating decision, 
the RO again denied the veteran's petition to reopen.  
Thereafter, by way of a September 2006 statement of the case 
(SOC), the RO reopened the claims for service connection for 
a right eye disorder and a left eye disorder, in light of new 
and material evidence received since the July 2005 rating 
decision, and denied the claims on the merits.  
Notwithstanding the RO's decision to reopen the previously 
disallowed claims, the Board must adjudicate the issue of new 
and material evidence in the first instance because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claims and to adjudicate the claims de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
In other words, the Board is required to first consider 
whether new and material evidence is presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the 
Board has characterized the claims for service connection for 
a right eye disorder and a left eye disorder as a petition to 
reopen.

The Board further notes that at the March 2008 hearing, the 
veteran's representative raised the issue of clear and 
unmistakable error with respect to an August 1957 denial of 
service connection for a right eye disorder and a left eye 
disorder.  The RO has not yet addressed the issue of whether 
the August 1957 rating decision involved clear and 
unmistakable error and is therefore not final.  If clear and 
unmistakable error in that determination is found, the 
question of whether new and material evidence has been 
received to reopen the claim will be moot.  The Board 
therefore finds that the issue of clear and unmistakable 
error is inextricably intertwined with the new and material 
evidence issue and must be addressed first.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably 
intertwined if one claim could have significant impact on the 
other); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. 
Brown, 6 Vet. App. 157 (1994); see also Parker v. Brown, 7 
Vet. App. 116 (1994) (a claim is intertwined if the RO would 
have to reexamine the underlying merits of any denied claim 
which is pending on appeal before the Board).  As such, the 
Agency of Original Jurisdiction (AOJ) must determine whether 
there was clear and unmistakable error in the August 1957 
denial prior to considering the veteran's petition to reopen 
the claims.

In addition, at the March 2008 hearing, the veteran's 
representative also raised the issue of entitlement to 
service connection for a systemic body disorder to include 
right and left leg blisters with circulatory problems due to 
chemical exposure in service.  The Board refers this 
undeveloped matter to the AOJ for appropriate action.

In April 2008, the Board granted a motion to advance the case 
on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The issue of whether there is clear and unmistakable error in 
the prior August 1957 denial of service connection for a 
right eye disorder and a left eye disorder has not been 
adjudicated by the RO and is REMANDED to the AOJ for 
appropriate action.  Consideration of the issue of whether 
there is new and material evidence to reopen the previously 
denied claims for service connection for a right eye disorder 
and a left eye disorder is deferred, pending the adjudication 
of the clear and unmistakable evidence claim.  VA will notify 
the veteran if further action is required.


REMAND

In July 1957, the veteran submitted claims for service 
connection for a right eye disorder and a left eye disorder.  
The RO denied the claim in a August 1957 rating decision 
because the veteran's eye disorders existed prior to 
induction and because there was no evidence of aggravation 
during his short period of service.  The veteran was notified 
of this decision in the following month.  The RO's 
notification to the veteran of the action on his claim 
included complete information concerning his procedural and 
appellate rights.  In the absence of a timely appeal by the 
veteran, the prior denial was final as to the evidence then 
of record, and the claim can be reopened only if new and 
material evidence is submitted.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007). 

As noted above, in July 1997, the veteran sought to reopen 
the claim for service connection for a right eye disorder and 
a left eye disorder based on the submission of new and 
material evidence.  The RO subsequently issued a September 
1997 rating decision denying the petition to reopen because 
the evidence submitted was not new and material.  The veteran 
did not submit a notice of disagreement within one year.  
Thus the rating decision became final.

At the March 2008 hearing, the veteran's representative 
requested that the August 1957 rating decision be reviewed 
for clear and unmistakable error.  Specifically, it was 
alleged that VA, in concluding that the veteran's right and 
left eye disorders had not been aggravated during service, 
had failed to consider whether exposure to chemicals might 
have aggravated such disorders.  

Since the issue of clear and unmistakable error takes 
precedence and has not been adjudicated by the RO, the Board 
finds that the issue must be remanded to the AOJ for initial 
consideration.  If clear and unmistakable error is found with 
respect to the August 1957 adjudication, that determination 
will no longer be final and the claim based on new and 
material evidence will be moot.  If the issue of clear and 
unmistakable error is denied by the AOJ and not appealed, the 
August 1957 denial remains final and the submission of new 
and material evidence will be required to reopen the claim.  
The AOJ must then consider whether additional evidence has 
been received on the deferred issue since the issuance of the 
September 2006 SOC and proceed accordingly.

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the AOJ in the 
first instance.  Therefore, the clear and unmistakable error 
claim should not be returned to the Board unless it is 
properly appealed.  See 38 C.F.R. § 20.200.

Accordingly, the issue of whether the August 1957 denial of 
service connection for a right eye disorder and a left eye 
disorder involved clear and unmistakable error is REMANDED to 
the AOJ for the following action:

1. The AOJ should undertake an initial 
adjudication of the veteran's claim of 
clear and unmistakable error in the August 
1957 denial of service connection for a 
right eye disorder and a left eye disorder 
after providing the veteran and his 
representative an opportunity to submit 
additional argument.

2. If the determination as to clear and 
unmistakable error is adverse to the 
veteran, the AOJ should furnish the 
veteran with notice informing him of his 
procedural and appellate rights.  The 
notice must clearly explain that no 
further action on the clear and 
unmistakable error claim will be taken 
unless the statutory requirements 
governing appeals to the Board are 
satisfied, including the filing of a 
timely notice of disagreement and the 
subsequent submission of a timely 
substantive appeal.  If a timely notice of 
disagreement as to clear and unmistakable 
error is received, the veteran and his 
representative should be furnished an SOC 
and afforded a reasonable opportunity to 
respond with a substantive appeal.

3. In addition, if the determination as to 
clear and unmistakable error is adverse to 
the veteran, the AOJ should consider 
whether the veteran has submitted 
additional evidence since the September 
2006 SOC on the deferred issue of whether 
new and material evidence has been 
submitted to reopen the claims for service 
connection for a right eye disorder and a 
left eye disorder, and readjudicate the 
claim as necessary.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


